Citation Nr: 0612584	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for status post radical prostatectomy for prostate cancer.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from February 1957 to January 
1961, and from December 1962 to August 1967.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which reduced the rating for the veteran's 
service-connected prostate disorder from 100 to 60 percent.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge.  In November 2004, the Board remanded 
this matter for due process considerations.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran was diagnosed as having prostate cancer and 
underwent a radical prostatectomy in January 2001.

2.  The evidence of record shows no recurrence of cancer or 
metastasis; the veteran's most recent PSA level was 1.5.




CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
status post radical prostatectomy for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2005 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit any additional evidence in his 
possession that pertained to his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board further notes that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability rating.  That is, the RO issued a 
letter in April 2002 informing the veteran of the proposed 
reduction and the reasons therefor, as well as his right to 
present additional evidence and request a hearing.  The RO 
further complied with the pertinent effective date criteria, 
in that the reduction was made effective the last day of the 
month following a 60-day period from the date of the December 
2002 notice to the veteran of the reduction.  See 38 C.F.R. 
§ 3.105(i).  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of section 
5103(a) apply to five elements of a service connection claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  In this 
case, elements (1), (2), and (3) are not at issue and the 
veteran has received appropriate VCAA notice as to elements 
(4) and (5).  Thus, the Board finds that any defect with 
respect to VCAA notification in this regard has not 
prejudiced the veteran.  

Similarly, although the veteran did not receive a VCAA notice 
prior to the rating decision reducing his rating, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the May 2005 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claim as evidenced by the December 2005 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2005).  Moreover, 
the veteran has been afforded three VA medical examinations 
in connection with this appeal.  The examination reports 
provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  
Neither the veteran nor his attorney have argued otherwise.  

Factual Background

In an August 1968 rating decision, the RO granted service 
connection for chronic prostatitis and assigned an initial 10 
percent rating, effective August 29, 1967, the day following 
the date of the veteran's separation from active service.  

In November 2000, the veteran submitted a claim for an 
increased rating for his prostate disability.  He advised the 
RO that he had recently been diagnosed as having prostate 
cancer.  

In support of his claim, the RO obtained VA and private 
clinical records showing that in November 2000, the veteran 
underwent needle biopsies of the prostate following elevated 
PSA tests.  The biopsies revealed carcinoma of the prostate.  
In January 2001, the veteran underwent a radical retropubic 
prostatectomy.  

The veteran underwent VA medical examination in March 2001.  
The diagnosis was status post adenocarcinoma of the prostate, 
status postoperative prostatectomy, with residual impotency, 
urinary frequency, and incontinence.  The examiner further 
noted the absence of clinical evidence that the veteran was 
free of malignancy.  

In a May 2001 rating decision, the RO granted a 100 percent 
rating for veteran's prostate disability under Diagnostic 
Code 7528, effective November 28, 2000, the date of receipt 
of his claim.  

In December 2001, the veteran again underwent VA medical 
examination to determine the current severity of his prostate 
disability.  The examiner noted that the veteran was status 
post prostatectomy, and had undergone no chemotherapy or 
radiation therapy.  He indicated that the veteran's PSA level 
had been less than one postoperatively and that current 
diagnostic testing revealed a PSA level of 0.2.  The 
diagnoses included status post radical prostatectomy and 
urinary incontinence.  

In an April 2002 rating decision, the RO proposed to reduce 
the rating for the veteran's prostate disorder from 100 to 60 
percent, in light of the medical evidence showing no 
recurrence of cancer.  In an April 2002 letter, the RO 
advised the veteran of the proposed reduction and offered him 
the opportunity to submit evidence and argument.  

The RO subsequently received private medical records showing 
continued treatment for erectile dysfunction and urinary 
incontinence, including insertion of an artificial urinary 
sphincter and penile prosthesis.  Such records note that 
diagnostic testing had shown that the veteran's PSA remained 
undetectable.  

In a December 2002 rating decision, the RO effectuated the 
proposed reduction of the disability rating for the veteran's 
prostate disorder.  The RO noted that in light of the 
evidence showing no recurrence of cancer, the veteran's 
residuals were ratable as voiding dysfunction under 
Diagnostic Code 7527.  The RO assigned a maximum 60 percent 
rating for those residuals, effective March 1, 2003, 60 days 
following the date of notification to the veteran of the 
reduction.  

The veteran appealed the RO's decision and in May 2004, he 
testified at a Board hearing at the RO.  At the hearing, the 
veteran described the post-operative residuals of his 
prostatectomy, including severe urinary incontinence and 
impotence.  He testified that his life had been seriously 
impacted as a result of his disability.  He provided no 
testimony as to the recurrence of cancer.  

The veteran again underwent VA medical examination in August 
2005.  He reported continued difficulties with incontinence 
and impotence.  He indicated that he continued to receive 
follow-up treatment and that his most recent test results had 
shown that his PSA level were 1.5.  The impression was 
prostate cancer with biochemical progression; severe urinary 
incontinence, persistent despite artificial urinary sphincter 
insertion; and impotence, persistent despite penile 
prosthesis.  

Laws and Regulations

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005), a 100 
percent rating is assigned for malignant neoplasms of the 
genitourinary system.  

A Note following Diagnostic Code 7528 provides that following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the evidence does not show, nor does the 
veteran contend, that his disability includes renal 
dysfunction.  Under the criteria for rating voiding 
dysfunction, therefore, a 60 percent rating is assigned for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  This is the 
maximum rating available for voiding dysfunction.  38 C.F.R. 
§ 4.115a (2005).

Under 38 C.F.R. § 3.105(e), when a reduction in the rating of 
a service-connected disability is considered warranted and 
the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  

These are such important safeguards that the Court has held 
that where VA has reduced a veteran's rating without 
observance of applicable law and regulation, such rating is 
void ab initio.  Brown v. Brown, 5 Vet. App. 413 (1993).  
Thus, to remedy such cases, the decision must be reversed as 
unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).



III.  Analysis

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation.  As set forth above, the 
RO issued a letter in April 2002, advising the veteran of his 
right to present additional evidence within 60 days of 
receipt of the letter and request a hearing.  

The next question for consideration, therefore, is whether 
the reduction was proper based on applicable regulations.  
Here, the Board notes that the provisions of 38 C.F.R. § 
3.344(a), which apply to evaluations in effect for five years 
or more, are not for application in this case.  Rather, the 
provisions of 38 C.F.R. § 3.344(c) which concern disabilities 
that have not stabilized, are applicable.  That regulation 
provides that, with respect to a disability rating in effect 
for less than five years, as here, reexaminations disclosing 
improvement will warrant a rating reduction.  

In this case, the medical evidence of record shows that the 
veteran was diagnosed as having prostate cancer in November 
2000 and underwent a radical prostatectomy in January 2001.  
Based on this evidence, the RO assigned a 100 percent rating 
for malignant neoplasms of the genitourinary system under 
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005).

As set forth above, the Note following Diagnostic Code 7528 
provides that following the cessation of surgical treatment, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, the disability is 
to be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Pursuant to these directives, the veteran underwent VA 
medical examination in December 2001, which revealed no 
evidence of no local reoccurrence or metastasis of the 
prostate cancer.  Accordingly, the RO rated the veteran's 
voiding dysfunction residuals as 60 percent disabling.  The 
Board notes that this is the maximum rating available under 
the Rating Schedule, absent evidence of renal dysfunction, 
which has not been shown or alleged.  

For the foregoing reasons, the Board concludes that the 
December 2002 rating reduction in question was proper and 
that the RO appropriately applied the applicable laws and 
regulations in reducing the 100 percent schedular rating for 
residuals of prostate cancer to 60 percent.  It should also 
be pointed out that in rating reduction cases, it be 
determined that an improvement in a disability has actually 
occurred.  See 38 C.F.R. § 3.344(c).  In this case, the RO 
reduced the rating for the veteran's prostate disability 
after surgery in the absence of a finding that the cancer had 
returned or metastasized.  Although the most recent VA 
medical examination has shown an increase in PSA levels, the 
record does not show that the malignancy has recurred or 
metastasized, and the veteran has not contended otherwise.  
Accordingly, the preponderance of the evidence is against 
restoration of a 100 percent schedular rating for residuals 
of prostate cancer.  The veteran is advised that should he be 
advised by his physicians of a recurrence of his cancer, he 
should advise the RO.  

The Board also wishes to recognize that the veteran continues 
to experience significant residuals of his prostate cancer 
and radical prostatectomy, including severe urinary 
incontinence and erectile dysfunction.  In that regard, the 
record shows that the veteran is currently is receipt of the 
maximum rating available for voiding dysfunction and service 
connection has been awarded for erectile dysfunction.  
Finally, the RO has assigned a total rating based on 
individual unemployability due to service-connected 
disabilities, effective October 30, 2001.  These ratings 
reflect VA's recognition of the severity of the veteran's 
service-connected prostate disability.  







ORDER

Entitlement to restoration of a 100 percent rating for status 
post radical prostatectomy for prostate cancer is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


